t c memo united_states tax_court michael schaper petitioner v commissioner of internal revenue respondent docket no 3049-02l filed date michael schaper pro_se alan j tomsic and scott a hovey for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that there is no unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liability for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a petitioner’s form_1040 for on or about date michael schaper petitioner and his wife roberta schaper submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 the schapers listed their filing_status as married filing joint_return the schapers entered zeros on applicable lines of the income portion of their form_1040 specifically including line for wages line for total income and line sec_32 and sec_33 for adjusted_gross_income the schapers also entered a zero on line for total_tax the schapers claimed an overpayment in the amount of dollar_figure related to federal_income_tax withholding the schapers attached to their form_1040 a form_w-2 wage and tax statement issued to petitioner by viking freight inc disclosing that petitioner was paid wages in the amount of dollar_figure and that federal_income_tax in the amount of dollar_figure was withheld b respondent’s deficiency_notice and petitioner’s response on date respondent issued a joint notice_of_deficiency to the schapers in the notice respondent determined a deficiency in the amount of dollar_figure in the schapers’ federal_income_tax for an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or - regulations in the amount of dollar_figure the deficiency was based principally on respondent’s determination that petitioner failed to report the wage income as reported to respondent by viking freight inc on form_w-2 by registered letter dated date petitioner wrote to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging the director’s authority to send me the notice in the first place petitioner knew that he had the right to contest respondent’s deficiency determination by filing a petition for redetermination with this court however petitioner chose not to do so accordingly on date respondent assessed the determined deficiency addition_to_tax and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioner a notice of balance due informing petitioner that he had a liability for and requesting that he pay it petitioner failed to do so in this regard petitioner’s letter dated date stated in pertinent part according to your deficiency_notice of above date cover sheet attached there is an alleged deficiency with respect to my income_tax and if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court --- - c respondent’s final notice and petitioner’s response on date respondent sent the schapers a final notice---notice of intent to levy and notice of your right to a hearing the final notice the final notice was issued in respect of the schapers’ outstanding tax_liability for on date petitioner submitted to respondent a form request for a collection_due_process_hearing petitioner’s request stated that he was challenging the validity of the assessments for on the grounds there is no statute imposing tax_liability upon him and he was not served with a valid notice_and_demand for payment d the appeals_office hearing by letter dated date the appeals_office provided petitioner with a transcript of his account for the taxable_year on date appeals officer wiley davis conducted an appeals_office hearing that petitioner attended according to a purported transcript of the hearing prepared by petitioner petitioner declined to discuss collection alternatives rather petitioner stated that he wished to challenge his underlying tax_liability and he requested that the appeals officer provide verification that all applicable laws and administrative procedures were followed in the assessment and collection process eb respondent’s notice_of_determination on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had determined that it was appropriate for respondent to proceed with the collection of petitioner’s outstanding tax_liability for f petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the petition includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 petitioner never received a notice_and_demand for payment or valid notice_of_deficiency and petitioner was denied the opportunity to raise relevant issues g respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in at the time that the petition was filed petitioner resided in las vegas nevada the envelope bearing the petition contains a timely u s postal service postmark dated date see sec_6330 - particular respondent contends that because petitioner received the notice_of_deficiency dated date he cannot challenge the existence or amount of his underlying tax_liability for in this proceeding respondent further contends that the appeals officer’s review of a transcript of account with regard to petitioner’s liability for satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioner was issued a notice_and_demand for payment petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c discussion a statutory framework sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given --- - notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate b summary_judgment petitioner challenges the assessments made against him on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioner received the notice_of_deficiency and disregarded the opportunity to file a --- - petition for redetermination with this court see sec_6213 it follows that sec_6330 b generally bars petitioner from challenging the existence or amount of his underlying tax_liability in this collection review proceeding even if petitioner were permitted to challenge the validity of the notice_of_deficiency petitioner’s argument that the notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer subject_to the federal_income_tax see secs l a a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows - that the appeals officer obtained and reviewed a transcript of account with regard to petitioner’s taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that a transcript of account such as the one relied upon by the appeals officer in this case contains all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account see davis v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf nicklaus v commissioner 1t c petitioner also contends that he never received a notice_and_demand for payment for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the transcript of account that the appeals officer relied on during the administrative process shows that respondent sent petitioner a notice of balance due on the same date that respondent made assessments against petitioner for the tax addition_to_tax and accuracy-related_penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 a see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date in order to give effect to the foregoing an appropriate order granting respondent's motion and decision for respondent will be entered
